Order entered September 23, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01198-CV

                 TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                                 V.

                               MEGAN LEIGH TODD, Appellee

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                            Trial Court Cause No. CC1300106

                                             ORDER
       We GRANT appellant’s September 18, 2013 unopposed motion for an extension of time

to file a brief. Appellant shall file its brief on or before November 4, 2013.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE